Exhibit 10E
VF CORPORATION
DIRECTOR AWARD CERTIFICATE
Restricted Stock Units
Number of RSUs Awarded:                     
To:                                          (“Participant”)
I am pleased to advise you that you have been awarded the number of Restricted
Stock Units (“RSUs”) set forth above under VF Corporation’s 1996 Stock
Compensation Plan, as amended (the “1996 Plan”), subject to the terms and
conditions set forth in the 1996 Plan and the attached Appendix.

            VF CORPORATION
      By:           Eric C. Wiseman        Chairman, President and Chief
Executive Officer     

Dated:           (“Grant Date”)

1



--------------------------------------------------------------------------------



 



VF CORPORATION
APPENDIX TO
DIRECTOR AWARD CERTIFICATE
Terms and Conditions Relating to
Restricted Stock Units
1. Grant of RSUs.
     (a) Grant of RSUs Under 1996 Plan. Participant has been granted the
Restricted Stock Units (“RSUs”) specified in the Award Certificate under VF
Corporation’s (the “Company’s”) 1996 Plan, copies of which have been provided to
Participant. All of the terms, conditions, and other provisions of the 1996 Plan
are hereby incorporated by reference into this document. Capitalized terms used
in this document but not defined herein shall have the same meanings as in the
1996 Plan. If there is any conflict between the provisions of this document and
the mandatory provisions of the 1996 Plan, the provisions of the 1996 Plan shall
govern. By accepting the grant of the RSUs, Participant agrees to be bound by
all of the terms and provisions of the 1996 Plan (as presently in effect or
later amended), the rules and regulations under the 1996 Plan adopted from time
to time, and the decisions and determinations of the Committee made from time to
time.
     (b) Certain Restrictions. RSU granted to Participant hereunder are fully
vested on the Grant Date. Until such time as each RSU has become settled by
delivery of a share in accordance with Section 3, such RSU will be
nontransferable, as provided in the 1996 Plan and Section 2(d). Participant is
subject to the VF Code of Business Conduct and related policies on insider
trading restricting Participant’s ability to sell shares of the Company’s Common
Stock received in settlement of RSUs, which may include “blackout” periods
during which Participant may not engage in such sales.
2. General Terms of RSUs.
     (a) Nature of RSUs. Each RSU represents a conditional right of Participant
to receive, and a conditional obligation of the Company to deliver, one share of
the Company’s Common Stock at the times specified hereunder and subject to the
terms and conditions of the 1996 Plan and this document. Each RSU constitutes an
award under Article VIII of the 1996 Plan (including Section 8.6 thereof),
representing a bookkeeping unit which is an arbitrary accounting measure created
and used solely for purposes of the 1996 Plan and this Agreement. RSUs do not
represent ownership rights in the Company, shares of Common Stock, or any asset
of the Company.
     (b) Account. An account will be maintained for Participant for purposes of
this Award, to which the total number of RSUs granted and any RSUs resulting
under Section 2(c) shall be credited. An individual statement relating to
Participant’s Account will be issued not less frequently than annually. Such
statement shall report the amount of RSUs credited to Participant’s Account
(i.e., not yet settled), transactions in the Account during the period covered
by the statement, and other information deemed relevant by the Company. Such
statement may be combined with or include information regarding other plans and
compensatory arrangements affecting Participant. A Participant’s statements may
evidence the Company’s obligations in respect of RSUs without the need for the
Company to enter into a separate agreement relating to such obligations;
provided, however, that any statement containing an error shall not represent a
binding obligation to the extent of such error.
     (c) Dividend Equivalents and Adjustments. Dividend equivalents shall be
paid or credited on RSUs as follows; provided, however, that the Committee may
vary the manner and terms of crediting dividend equivalents, for administrative
convenience or any other reason, provided that the Committee determines that any
alternative manner and terms result in equitable treatment of Participant:

2



--------------------------------------------------------------------------------



 



  (i)   Regular Cash Dividends. At the time of settlement of RSUs under
Section 3(a), the Company shall determine the aggregate amount of regular cash
dividends that would have been payable to Participant, based on record dates for
dividends since the Grant Date, if the vested RSUs then to be settled had been
outstanding shares of Common Stock at such record dates (without compounding of
dividends but adjusted to account for splits and other extraordinary corporate
transactions). Such aggregate cash amount will be converted to a number of
shares by dividing the amount by the Fair Market Value of a share of Common
Stock at the settlement date.     (ii)   Common Stock Dividends and Splits. If
the Company declares and pays a dividend or distribution on Common Stock in the
form of additional shares of Common Stock, or there occurs a forward split of
Common Stock, then the number of RSUs credited to Participant’s Account as of
the payment date for such dividend or distribution or forward split shall be
automatically adjusted by multiplying the number of RSUs credited to the Account
as of the record date for such dividend or distribution or split by the number
of additional shares of Common Stock actually paid as a dividend or distribution
or issued in such split in respect of each outstanding share of Common Stock.  
  (iii)   Adjustments. If the Company declares and pays a dividend or
distribution on Common Stock that is not a regular cash dividend and not in the
form of additional shares of Common Stock, or if there occurs any other event
referred to in Article XI of the 1996 Plan, the Committee shall adjust the
number of RSUs credited to Participant’s Account in a manner that will prevent
dilution or enlargement of Participants’ rights with respect to RSUs, in an
equitable manner determined by the Committee.     (iv)   Settlement of RSUs
Resulting from Dividend Equivalents and Adjustments. RSUs which directly or
indirectly result from dividend equivalents on or adjustments to an RSU will be
settled at the same time as the granted RSU.

     (d) Non-Transferability. Unless otherwise determined by the Committee,
neither Participant nor any beneficiary shall have the right to, directly or
indirectly, alienate, assign, transfer, pledge, anticipate, or encumber (except
by reason of death) any RSU, Account or Account balance, or other right
hereunder, nor shall any such RSU, Account or Account balance, or other right be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of Participant or any
beneficiary, or to the debts, contracts, liabilities, engagements, or torts of
Participant or any beneficiary or transfer by operation of law in the event of
bankruptcy or insolvency of Participant or any beneficiary, or any legal
process.
3. Settlement of RSUs.
     (a) Settlement Date. RSUs will be settled by delivery of one share of
Common Stock for each RSU, including RSUs resulting from dividend equivalents
under Section 2(c). Such settlement will occur as of the one year anniversary of
the Grant Date (the “Stated Settlement Date”). Delivery of shares in settlement
of RSUs will take place within 15 days after the Stated Settlement Date.
     (b) Certain Limitations to Ensure Compliance with Code Section 409A. For
purposes of this Agreement, references to a term or event (including any
authority or right of the Company or Participant) being “permitted” under Code
Section 409A mean that the term or event will not cause Participant to be liable
for payment of interest or a tax penalty under Section 409A. The provisions of
the 1996 Plan and other provisions of this Agreement notwithstanding, the terms
of the RSUs, including any authority of the Company and rights of Participant,
shall be limited to those terms permitted under Section 409A, and any terms not
permitted under Section 409A shall be automatically modified and limited to the
extent necessary to conform with Section 409A. For this purpose, the Company
shall have no authority to accelerate distributions relating to RSUs in excess
of the authority permitted under Section 409A, and, if the timing of any
distribution in settlement of RSUs would result in Participant’s constructive
receipt of income relating to the RSUs prior to such distribution, the date of
distribution will be the earliest date after the specified date of distribution
that distribution can be

3



--------------------------------------------------------------------------------



 



effected without resulting in such constructive receipt (thus, for example, any
distribution in settlement of RSUs subject to Section 409A(a)(2)(A)(i)
(separation from service) shall not occur earlier than the earliest time
permitted under Section 409A(a)(2)(B)(i) and other applicable provisions of
Section 409A).
     (c) Delivery of Common Stock. Whenever Common Stock is to be delivered
hereunder, the Company shall deliver to Participant or Participant’s Beneficiary
one or more certificates representing the shares of Common Stock, registered in
the name of Participant, the Beneficiary, or in such other form of registration
as instructed by Participant, except that the Company may provide for
alternative methods of delivery for administrative convenience. The obligation
of the Company to deliver Common Stock hereunder is conditioned upon compliance
by Participant and by the Company with all applicable federal and state
securities and other laws and regulations. The Company may determine the manner
in which fractional shares of Common Stock shall be dealt with upon settlement
of RSUs; provided, however, that no certificate shall be issued representing a
fractional share. If there occurs any delay between the Stated Settlement Date
and the date shares are issued or delivered to Participant, a cash amount equal
to any dividends or distributions the record date for which fell between the
Stated Settlement Date and the date of issuance or delivery of the shares shall
be paid to Participant together with the delivery of the shares.
4. Miscellaneous.
     (a) Binding Effect; Written Amendments. The terms and conditions set forth
in this document shall be binding upon the heirs, executors, administrators and
successors of the parties. The Award Certificate and this document constitute
the entire agreement between the parties with respect to the RSUs and supersedes
any prior agreements or documents with respect thereto. No amendment,
alteration, suspension, discontinuation or termination of this document which
may impose any additional obligation upon the Company or materially impair the
rights of Participant with respect to the RSUs shall be valid unless in each
instance such amendment, alteration, suspension, discontinuation or termination
is expressed in a written instrument duly executed in the name and on behalf of
the Company and, if Participant’s rights are materially impaired thereby, by
Participant.
     (b) No Promise of Continuation of Service. The RSUs and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Participant has a right to continue as .a director of
the Company for any period of time, or at any particular rate of compensation.
     (c) Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws (but not the law of
conflicts of laws) of the Commonwealth of Pennsylvania and applicable federal
law.
     (d) Unfunded Obligations. The grant of the RSUs and any provision for
distribution in settlement of Participant’s Account hereunder shall be by means
of bookkeeping entries on the books of the Company and shall not create in
Participant any right to, or claim against any, specific assets of the Company,
nor result in the creation of any trust or escrow account for Participant. With
respect to Participant’s entitlement to any distribution hereunder, Participant
shall be a general creditor of the Company.
     (e) Notices. Any notice to be given the Company under this Agreement shall
be addressed to the Company at its principal executive offices, in care of the
Vice President — Human Resources, and any notice to Participant shall be
addressed to Participant at Participant’s address as then appearing in the
records of the Company.
     (f) Shareholder Rights. Participant and any beneficiary shall not have any
rights with respect to shares (including voting rights) covered by this
Agreement prior to the settlement and distribution of the shares as specified
herein.
     (g) Taxes. Participant shall be responsible for payment of any federal,
state or local taxes of any kind required to be paid with respect to the grant
or settlement of the RSUs or otherwise in connection with the RSUs.

4